Citation Nr: 0030497	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-10 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
disability as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
April 1995.  He served, in part, in support of Operation 
Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for PTSD, and claims of 
entitlement to service connection for fatigue and stomach 
disability as chronic disabilities resulting from an 
undiagnosed illness.  The veteran was notified of these 
denials by a letter in December 1997.  The veteran testified 
at a hearing at the RO in September 1998 and at a hearing 
before a member of the Board in September 2000.

The Board notes that, by rating action of September 1995, the 
RO denied a claim of entitlement to service connection for 
PTSD.  That same month, the RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1995).  (A claim of service connection for 
psychiatric disability other than PTSD was also considered in 
September 1995, and in October and November 1995; however, it 
does not appear that the RO contemplated PTSD in its 
decisions relative to other psychiatric disability.)  In this 
regard, it should be noted that a previously denied claim of 
service connection may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the Board has a duty to 
address the new and material evidence issue regardless of the 
RO's actions.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  This is so because it is a 
jurisdictional matter that must be addressed before the Board 
considers the underlying claim.  Id.  Consequently, the 
decision that follows includes a determination on the 
question of whether the previously denied claim should be 
reopened.

(The issues of entitlement to service connection for fatigue 
and a stomach disability as chronic disabilities resulting 
from undiagnosed illness will be addressed in the REMAND that 
follows the decision below.)


FINDINGS OF FACT

1.  By rating action in September 1995, the RO denied a claim 
of service connection for PTSD.  The veteran was notified of 
the denial, but did not initiate an appeal.  

2.  Certain new evidence received since the September 1995 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for PTSD is 
not his first such claim.  By rating action in 
September 1995, the RO denied the veteran's claim of service 
connection for PTSD.  The RO notified the veteran of that 
decision, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1995).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented since the 
September 1995 RO denial.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court or 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge, 
which required that only the standard of § 3.156(a) be used, 
must be considered as easing the appellant's evidentiary 
burden when seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

The Board has reviewed the additional evidence associated 
with the claims folder since the September 1995 denial, and 
finds that new and material evidence has been presented to 
reopen the claim of service connection for PTSD.  

The specific basis for the denial of service connection for 
PTSD in September 1995 was that there was no evidence of any 
confirmed diagnosis of PTSD shown on examination.  The 
evidence obtained in connection with the veteran's attempt to 
reopen includes, of particular interest, an August 1997 VA 
examination report, which shows that the examiner provided a 
clinical impression of PTSD.  What is different about the 
newly received evidence is that it now includes an impression 
of PTSD, something that was not shown previously.  This 
evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, it tends to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the August 1997 VA examination report 
bears directly and substantially upon the issue at hand; it 
is neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that new and material 
evidence has been submitted.


ORDER

The application to reopen a claim of service connection for 
PTSD is granted.


REMAND

Gulf War Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, there need only be 
evidence (1) that the claimant is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served from February 15, 1991, to 
April 18, 1994, in support of Operation Desert Shield/Desert 
Storm.  The DD Form 214 also suggests that the veteran's 
overseas service was for three months and 9 days.  The 
salient point to be made in this regard is that it is unclear 
whether the veteran had service to qualify him as a "Persian 
Gulf veteran" within the meaning of 38 C.F.R. § 3.317.  
38 C.F.R. § 3.317(d)(2) (2000) (Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations).  In order to clarify the 
location(s) where the veteran served, further development is 
required.  

At the hearings held on appeal, VA examinations, and in 
several written statements, the veteran reported having had 
numerous symptoms since his return from active duty during 
the Persian Gulf War, and claims that he now suffers from 
symptoms of stomach problems and fatigue which are associated 
with chemical agents during his Persian Gulf tour, all as 
chronic disabilities resulting from an undiagnosed illness.  
At his September 2000 hearing, the veteran indicated that he 
had sought treatment for his stomach and fatigue problems 
after discharge from service at the VA Medical Center (VAMC) 
in Columbia, South Carolina.  A review of the record reveals 
that records from the Columbia VAMC have neither been 
requested nor associated with the claims file; yet, such 
records may be pertinent to the veteran's claims.  (VA 
adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits.  Id.)  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

Moreover, at his September 1998 hearing, the veteran 
testified that he had received treatment for his stomach 
problems from Dr. Thompson and the Primary Health Clinic POD 
and a few other specialists.  A review of the record reveals 
that these records have not been associated with the claims 
file.

While the record contains impressions of chronic gastritis 
and history of chronic fatigue (see August 1997 VA 
examination report) and "signs and symptoms are not classic 
for either gastric ulceration, duodenal ulceration or 
gastroesophageal reflux disease" (see September 1997 VA 
examination report), and written statements from the veteran 
indicating that his claimed symptoms may be due to an 
undiagnosed illness, it is unclear whether any examiner has 
specifically ruled out any known clinical diagnosis as being 
the cause of the veteran's reported symptoms.  Therefore, to 
satisfy VA's duty to assist the appellant in developing facts 
pertinent to the claims, a new examination is necessary to 
evaluate the veteran's claims of service connection for 
stomach disability and fatigue as chronic disabilities 
resulting from an undiagnosed illness.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

With regard to fatigue, VA's criteria for diagnosing chronic 
fatigue syndrome (CFS) appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  (A new Diagnostic Code 6354 
was also established so that once service connected, 
disability ratings might be uniformly effectuated.)  
Specifically, the pertinent VA regulation concerning the 
diagnosis of CFS reads as follows:

(a) For VA purposes, the diagnosis of CFS 
requires:

(1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or longer 
after exercise, 
(vii)	headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms
(x)	sleep disturbance.

38 C.F.R. § 4.88a (2000).

The record contains an impression of history of chronic 
fatigue (see August 1997 VA examination report).  As a 
result, the question then arises as to whether the veteran's 
"fatigue" is the result of a known clinical diagnosis, such 
as CFS, or whether such symptomatology cannot be attributed 
to any known clinical diagnosis.  Therefore, a new 
examination is necessary to determine whether the veteran has 
objective evidence of fatigue, whether he has CFS, or whether 
he has chronic fatigue as a manifestation of an undiagnosed 
illness.

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service (see written 
statements in July 1995, March 1998, and July 1998; 
September 1998 RO hearing testimony; and September 2000 Board 
hearing testimony).  In the present case, an October 1997 VA 
examiner indicated that the veteran did have some psychiatric 
difficulties that seemed to relate to childhood trauma and 
abuse, and were manifested as a personality disorder.  The 
impression was personality disorder with histrionic and 
dependent traits.

On the other hand, PTSD had been identified as a clinical 
impression by a VA examiner in August 1997; however, such 
medical opinion was based only upon the veteran's own 
description of his history.  The record contains no evidence, 
independent of the veteran's own statements, indicating that 
he experienced such traumatic events.  In short, what is 
lacking is credible supporting evidence that the claimed in-
service stressors occurred.  See 38 C.F.R. § 3.304(f).

Under the circumstances, the Board finds that the duty to 
assist has not been fulfilled because the avenues available 
for corroborating the veteran's claim have not been fully 
explored.  The evidence of record shows that the RO obtained 
the veteran's service medical records, and contacted the 
veteran, by letter in July 1995, and asked that he provide 
the RO with specific information regarding his stressors (the 
events, the dates, his unit of assignment, and/or the names 
of witnesses).  However, the RO has neither obtained the 
veteran's service personnel records nor contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group) to search its records to 
determine whether the veteran's claimed stressors can be 
corroborated.  Therefore, a remand is warranted so that the 
RO can ask the veteran once again to specify the dates, 
times, and locations of the claimed stressors, and to ask 
USASCRUR to search for supporting evidence of the stressor 
events.  38 C.F.R. § 19.9 (2000).  It should be pointed out 
that corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).

The Board finds that it would be useful to schedule the 
veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof.  38 C.F.R. § 19.9 (2000).  All actions taken by 
the RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file. 

There are additional reasons for remand, including the need 
to obtain service medical records and additional treatment 
records, as follows.  First, when the veteran testified at a 
RO hearing in September 1998, he indicated that he had 
received treatment from psychiatrists at a VA hospital and at 
the Catawba Mental Health Clinic in Rock Hill, South 
Carolina.  A review of the record reveals that these records 
have not been associated with the claims file; yet, such 
records may be pertinent to the veteran's claim.  Second, a 
review of the RO's actions with respect to the National 
Personnel Records Center (NPRC) indicates that another 
request for the veteran's service medical records needs to be 
made.  In September 1997, the NPRC had noted that, for 
medical records, the RO should contact RMC, P.O. Box 5020, 
St. Louis, MO 63115-5020, and that certain forms were not a 
matter of record.  A review of the record does not indicate 
that any contact with RMC was made.  Finally, based on 
written statements of July 1995, July 1998, and the 
September 1998 RO hearing testimony, the veteran's personnel 
records should be obtained since they may be pertinent to his 
claim.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should request a complete copy 
of the veteran's service medical records 
from the NPRC.  This development should 
include action consistent with NPRC's 
September and November 1997 responses.  
If any additional service medical records 
are not available, then this should be 
certified by the NPRC.  Any additional 
development indicated should be 
undertaken, and the information received 
should be associated with the veteran's 
claims file.  The RO should search for 
morning reports and unit histories that 
might help corroborate the veteran's in-
service experiences.  The RO should also 
seek for personnel records or other 
information from the service department 
which would show whether the veteran 
served in an area that would qualify him 
as a "Persian Gulf veteran" within the 
meaning of 38 C.F.R. § 3.317(d) (2000).

3.  The RO should contact the veteran and 
obtain details regarding any reserve 
component service, including the name(s) 
of the unit(s) he served with, the dates 
of his service with each unit, including 
periods of active duty for training and 
inactive duty for training.  Thereafter, 
using the information provided by the 
veteran, the RO should contact the 
service department, including reserve 
unit(s), to verify his reserve component 
service and obtain all service department 
medical records, especially any held by a 
reserve unit.

4.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

5.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
symptoms such as those associated with 
fatigue, the stomach, and PTSD since 
April 1995 that has not already been made 
part of the record.  The RO should also 
obtain private treatment records from 
Dr. Moyer as identified by the veteran 
(see September 1998 hearing), VA 
treatment records from the VAMC in 
Columbia, South Carolina since April 1995 
(see September 1998 and September 2000 
hearings), and records from Dr. Thompson 
and the Primary Health Clinic POD (see 
September 1998 hearing) if any, and 
ensure that all pertinent records of 
private or VA treatment have been 
procured for review.  The RO should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

6.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran's units of assignment should be 
clarified.  The veteran should be advised 
that this sort of information is 
necessary to obtain supporting evidence 
of the occurrence of the stressful 
events.

7.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain verification of the alleged 
stressors.  At a minimum, the RO should 
provide USASCRUR with copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that is responsive to 
USASCRUR's needs.  

8.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, preferably by a psychiatrist 
who has not previously evaluated the 
veteran, to determine if he currently has 
PTSD due to in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to evidence that supports 
the veteran's claims of in-service 
stressors.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and the in-service 
stressors.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling such a conclusion with the 
August 1997 VA examination report showing 
an impression of PTSD.  The examination 
report should include complete rationale 
for all opinions expressed.  

9.  The RO should also schedule the 
veteran for additional appropriate VA 
examination(s) relative to his claims of 
service connection for a stomach 
disability and fatigue as chronic 
disabilities resulting from undiagnosed 
illness.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examinations.  A complete rationale for 
all opinions should be provided.  A 
purpose of the examinations is to 
determine whether the veteran has chronic 
disability manifested by fatigue and/or 
stomach symptoms and, if so, whether any 
such disability cannot be attributed to 
any known clinical diagnosis.

(a)  The examiner(s) should note and 
detail all reported symptoms related to 
fatigue and the stomach.  The examiner(s) 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what precipitates 
and what relieves it.  If additional 
examination is deemed warranted by other 
specialists in order to ascertain the 
nature or etiology of the symptoms, this 
development should be conducted.  

(b)  The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran is 
suffering from symptoms relative to the 
stomach and fatigue.

(c)  If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner(s) must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
each diagnosed condition, the examiner(s) 
should provide an opinion as to the 
medical probabilities that the condition 
is attributable to the veteran's period 
of military service.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiner(s) should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

10.  After the development requested 
above has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 19 -


